DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 9, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Walker (USP 4,959,237).
Regarding claim 1, Walker discloses in the figure a system (title/abstract) comprising:
A plurality of low rejection stages connected in series (LR1, LR2), wherein a first low rejection stage of the plurality of low rejection stages is configured to receive a first stream (from tank 16) and provide an output stream to the next low rejection stage in the plurality of low rejection stages (from LR1 to LR2), wherein the plurality of low rejection membrane stages include low rejection membrane modules having a low rejection membrane with a salt rejection rate of less than 90% at a first hydrostatic pressure (C6/L60-67, C7/L30-50); and
A reverse osmosis stage (HR1/HR2/HR3) configured to receive the output stream from a final low rejection stage of the plurality of low rejection stages (C7/L47-50, permeates from the low rejection units may be combined and recycled to the high rejection feed), wherein the final low rejection stage is subsequent to the first low rejection stage (LR2 follows LR1), wherein the reverse osmosis stage is further configured to provide a product stream (feed to tank 16) and a reject stream (feed to tank 17), wherein the reverse osmosis stage has a reverse osmosis membrane with a higher salt rejection than the low rejection membrane modules at the first hydrostatic pressure (implied in high rejection vs. low rejection terminology of disclosure; note also for example C7/L15-37); 
Wherein the reverse osmosis reject stream is fluidly coupled to the output stream prior to the final low rejection stage to recycle the reverse osmosis reject stream through the system (feed to tank 16 which feeds to the low rejection modules).
Regarding claim 3, Walker further illustrates that LR stage recovery rates are based in part on a quantity of the stages (C7/L30-37).
Regarding claim 4, Walker further provides the LR stages have a salt rejection of less than 80% (C7/L30-50).
Regarding claims 5-6, Walker further illustrates a pump to pressurize the first stream (P6); and the pump is capable of providing the required pressures (manner of operating device does not distinguish over the prior arts).
Regarding claim 7, Walker further provides a pump receiving the LR output and pressuring for the RO stage (see pump in figure 1 feeding to HR1).
Regarding claim 9, Walker further provides the RO Reject stream from HR3 is operably coupled to the first stream prior to the LR membrane stages (see feeding to 16 which feeds to the LR stages).
Regarding claim 18, Walker discloses in the figure a system (title/abstract) comprising:
A pump to pressurize the first stream (P6);
A plurality of low rejection stages connected in series (LR1, LR2), wherein a first low rejection stage of the plurality of low rejection stages is configured to receive a first stream (from tank 16) and provide an output stream to the next low rejection stage in the plurality of low rejection stages (from LR1 to LR2), wherein the plurality of low rejection membrane stages include low rejection membrane modules having a low rejection membrane with a salt rejection rate of less than 90% at a first hydrostatic pressure (C6/L60-67, C7/L30-50); and
A second pump receiving the LR output and pressuring for the RO stage (see pump in figure 1 feeding to HR1).
A reverse osmosis stage (HR1/HR2/HR3) configured to receive the output stream from a final low rejection stage of the plurality of low rejection stages (C7/L47-50, permeates from the low rejection units may be combined and recycled to the high rejection feed), wherein the reverse osmosis stage is further configured to provide a product stream (feed to tank 16) and a reject stream (feed to tank 17), wherein the reverse osmosis stage has a reverse osmosis membrane with a higher salt rejection than the low rejection membrane modules at the first hydrostatic pressure (implied in high rejection vs. low rejection terminology of disclosure; note also for example C7/L15-37); 
Wherein the reverse osmosis reject stream is fluidly coupled to the system prior to the plurality of low rejection stages to recycle the reverse osmosis reject stream through the system (feed to tank 16 which feeds to the low rejection modules).
Claims 1, 3-7, 9, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kihara et al. (US 2003/0141250) in view of Enzweiler et al. (US 2005/0016922).
Regarding claims 1, 4-7, 9, and 18, Kihara discloses in figure 2 a system (title/abstract) comprising:
A pump to pressurize the first stream (4 - capable of achieving desired pressure ranges);
A plurality of low rejection stages connected in series (3a, 3b), wherein a first low rejection stage of the plurality of low rejection stages is configured to receive a first stream (via pump 4) and provide an output stream to the next low rejection stage in the plurality of low rejection stages (from 3a to 3b for example), wherein the plurality of low rejection membrane stages include low rejection membrane modules having a low rejection membrane with a salt rejection rate of less than 80% at a first hydrostatic pressure ([0065]); and
A second pump receiving the low reject membrane output and pressuring for the RO stage (10).
A reverse osmosis stage (9a/9b) configured to receive the output stream from a final low rejection stage of the plurality of low rejection stages (see feed via line 6 to tank 7 to pump 10 to reverse osmosis membranes), wherein the final low rejection stage is subsequent to the first low rejection stage (clearly provided, e.g. figure 2, stages 3a then 3b), wherein the reverse osmosis stage is further configured to provide a product stream (11) and a reject stream (13), wherein the reverse osmosis stage has a reverse osmosis membrane with a higher salt rejection than the low rejection membrane modules at the first hydrostatic pressure (note [0075], in particular “permeation of total salt can be prevented”).
Kihara does not expressly provide that the reverse osmosis reject stream is fluidly and operably coupled to the output stream prior to the final low rejection stage to recycle the reverse osmosis reject stream through the system.
Enzweiler et al. discloses a system for desalinating water in figures 1-2 including lower rejection membranes (33, nanofiltration) feeding to reverse osmosis membranes (34) wherein the reverse osmosis reject stream is fluidly and operably coupled to the system prior to the low rejection/nanofiltration stage (see line 13) so as to provide for improved recovery rates ([0025]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kihara to recirculate the RO retentate/reject to the beginning of the system for further processing via the low rejection modules as taught by Enzweiler for the purpose of providing for improved recovery rates.
Regarding claim 3, Kihara further provides the recovery rate is at least in part on a quantity of stages ([0071-0072]).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kihara et al. (US 2003/0141250) in view of Enzweiler et al. (US 2005/0016922) in view of Wallace (US 2011/0198285).
Regarding claim 2, Kihara discloses all limitations set forth above. Kihara does not expressly provide for returning a reject stream of the low rejection (NF) membrane stages to a previous stage.
Wallace discloses in figure 3 a membrane plant process having nanofiltration membranes in series (330/335/340) wherein various retentate streams (332,338,341) are respectively returned directly or indirectly to previous stages (see figure 3).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have recycled retentate from one stage to a previous stage as for example illustrated by Wallace for the purpose of improving process efficiency and achieving expected results with well understood membrane system recycling.
Claims 8 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kihara et al. (US 2003/0141250) in view of Enzweiler et al. (US 2005/0016922) in view of Vuong (US 2003/0205526).
Regarding claims 8 and 20, Kihara discloses all limitations set forth above. Kihara does not expressly provide energy recovery on the reject stream of a low rejection (nanofiltration) module.
Vuong discloses a multistage nanofiltration plant (title/abstract) in figure 3 wherein a reject stream from membrane stage (335) flows to energy recovery unit (347) by way of flow conduit (345). Vuong provides the energy recovery depressurizes the retentate and recovers energy ([0050]) and that energy recovery yields energy savings ([0070]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kihara to further include energy recovery on low rejection (nanofiltration) membrane retentate stream(s) as taught by Vuong for further energy savings by energy recovery.
Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kihara et al. (US 2003/0141250) in view of Enzweiler et al. (US 2005/0016922) in view of Prakash et al. (US 2011/0155666).
Regarding claim 19, Kihara provides all limitations set forth above. Kihara does not expressly provide a forward osmosis module fluidly coupled to the first low rejection stage.
Prakash discloses a system utilizing forward osmosis module coupled to a NF or low rejection module (figure 1, FO module 20, NF module 40) and further wherein additional purification is possible downstream of the NF using other stages including reverse osmosis ([0058]) in order to lower concentrations of ions to suitable levels. Prakash provides that the combination provides for less energy intensive operations ([0004-0007]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Kihara to further utilize a forward osmosis module coupled to the first low rejection stage as taught by Prakash for the purpose of providing for an improved less energy intensive water purification system.
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive.
Applicant argues Walker fails to provide the high rejection stage receives a stream from any subsequent LR stages to LR1. However, this is not found persuasive. Walker expressly teaches the recycling at C7/L47-50: “Alternatively, the permeates from each of the low-rejection units may be combined and recycled to the high-rejection feed or may be fed to other units upstream.”.
Applicant argues Kihara combined with Enzweiler does not provide the particular inter-relationship with the RO retentate being fed to the low rejection stages. However, this is not found persuasive as the claims are not so specific that the RO retentate recycle be required to be provided directly into the output stream (i.e. between a previous low rejection stage and the final low rejection stage) but merely be fluidly coupled which allows for an indirect fluid relationship. Since the fluid from the RO retentate as taught by Enzweiller is recycled in the process to the low rejection stages (in particular, Enzweiller shows upstream of the low rejection), the combination meets the claims since it results in a fluid coupling to the output stream and it is fluidly coupled prior to the final low rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759